     Case 3:18-cv-02827-N Document 16 Filed 02/20/19                 Page 1 of 23 PageID 79


                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

TEXAS EXCAVATION SAFETY                         §
SYSTEM, INC., d/b/a TEXAS811,                   §
                                                §
            Plaintiff,                          §
                                                §
v.                                              §         CIVIL ACTION NO. 3:18-cv-02827
                                                §
ONE CALL CONCEPTS, INC.,                        §
d/b/a LONE STAR 811,                            §
                                                §
            Defendant.                          §


                TEXAS EXCAVATION SAFETY SYSTEM, INC.’S
        AMENDED COMPLAINT FOR DECLARATORY RELIEF AND DAMAGES

            Plaintiff, TEXAS EXCAVATION SAFETY SYSTEM, INC., d/b/a TEXAS811 (“Texas811”), files

its Amended Complaint against Defendant, ONE CALL CONCEPTS, INC., d/b/a LONE STAR 811

(“Lone Star”) and shows the Court the following:

                                      SUMMARY STATEMENT

            1.       “Know What’s Below. Call 811 Before you Dig.” Many Texans have heard this

mantra.          Texas excavators know that the Texas Utilities Code requires them to contact a

“Notification Center” before they dig. Few Texans know what happens after they dial 811 or

contact a Notification Center on the internet. For calls to 811, after entering the number, a call

routing system routes the call to one of two Notification Centers: Texas811, or Lone Star. The

Notification Center’s representative answers the call and collects information regarding the

planned Excavation or processes that information provided on the internet. Once the location of

the Excavation is determined, the Notification Center sends notice of the Excavation to (1) any

Operator of an Underground Facility participating in the Notification Center whose facilities may



                                                    -1-
5353540.1
    Case 3:18-cv-02827-N Document 16 Filed 02/20/19                              Page 2 of 23 PageID 80


be in the area of Excavation 1, and (2) to every other Notification Center in Texas. 2 Under the

relevant statutes, a Notification Center shall recover an amount not exceeding the actual cost of

providing notice to the other Notification Center. This lawsuit is about Texas811’s efforts to

recover that cost.

            2.     Texas811 seeks a declaratory judgment under 28 U.S.C. § 2201 declaring its rights

and other legal relations with Lone Star under the Texas Underground Facility Damage

Prevention and Safety Act, commonly known as the Texas One-Call law (the “Act”). Tex. Util.

Code § 251.001 et. seq. Texas811 and Lone Star each are Notification Centers registered with

the Texas Underground Facility Notification Corporation (commonly known as the “One Call

Board”), as required by §§ 251.060(1)(A) and 251.101(a)(3), (b) of the Act. Section 251.153(b)

of the Act requires Texas811 to provide Lone Star “the information required by Section 251.152

[of the Act] and received from [an] excavator.” Similarly, subsections 251.102(2) and (3) of the

Act require Notification Centers, including Texas811, to “have the capability to receive” and

“disseminate” emergency and extraordinary circumstance “information [received from

excavators]” “as soon as it is received” “to all registered and affected notification centers.”

Section 251.105(a) of the Act states that “[a] notification center that notifies another notification

center under § 251.102(2) or (3) or § 251.153(b) shall recover an amount not exceeding the

actual cost of providing the notice from the notification center receiving the notice.”

            3.      An actual controversy within this Court’s jurisdiction exists between Texas811

and Lone Star regarding the scope and extent of Texas811’s rights, and the amount it may

recover from Lone Star, under § 251.105(a) of the Act. Texas811 seeks this Court’s declaration

1
         With few exceptions, every Operator of an Underground Facility in Texas is required to participate in a
Notification Center.
2
            Currently, Texas811 and Lone Star are the only two Notification Centers in Texas.


                                                          -2-
5353540.1
    Case 3:18-cv-02827-N Document 16 Filed 02/20/19                 Page 3 of 23 PageID 81


of Texas811’s “rights and other legal relations” (28 U.S.C. § 2201) with Lone Star regarding

those issues. Texas811 additionally seeks “[f]urther necessary or proper relief” available to it

under 28 U.S.C. § 2202, including, without limitation, a judgment, up to the date of said

judgment, for Texas811’s recovery from Lone Star of any past actual costs unpaid by Lone Star

and which the Court determines Texas811 is entitled to recover, and its reasonable attorneys’

fees and costs.

            4.    Texas811 also seeks to recover damages it has suffered as a result of Lone Star’s

practices in violation of the §43(a) of the Lanham Act, 15 U.S.C. §1125(a) and the Texas

common law of unfair competition. In part as a result of the requirements of the One Call Act,

when Texas811 intakes information and creates a ticket, it sends the information it gathers to

Lone Star. Lone Star takes Texas811’s work product and designates it as a Lone Star ticket.

Because 80% of OILRs originate through Texas811, 80% of resulting tickets are Texas811’s

work product. Lone Star has used misleading advertising and marketing practices to compete

unfairly with Texas811. Namely, Lone Star tells Texas811 customers to compare a Lone Star

ticket with a Texas811 ticket. Because 80% of the tickets being compared are actually

Texas811’s tickets, the comparison suggests the two notification centers provide comparable

work product. By inviting such a comparison, Lone Star is misleading customers with respect to

the nature and origin of the work product – the ticket. Texas811 has learned of this side-by-side

marketing technique as a result of attempts by Lone Star to solicit Texas811’s customers, some

of whom have actually left Texas811 for Lone Star.

                                  JURISDICTION AND VENUE

            5.    This Court has jurisdiction over this action under 28 U.S.C. § 1332(a)(1). The

amount in controversy exceeds $75,000.00, exclusive of interest and costs, and is between



                                                 -3-
5353540.1
    Case 3:18-cv-02827-N Document 16 Filed 02/20/19                     Page 4 of 23 PageID 82


citizens of different states. During the twelve (12) month period beginning September 2017 and

concluding August 2018, Texas811 provided Lone Star information as required by the Act for

2,676,244 Original Incoming Locate Requests (“OILR”) and representing an average rate of

223,020 OILR per month. Texas811 has calculated its average, actual cost of providing that

information to Lone Star during that period was at least $0.95 per OILR, or at least $211,869.00

per month. Similarly, as of September 1, 2018, after notifying Lone Star, Texas811 began

charging Lone Star for the information provided by Texas811 to Lone Star under the Act.

Texas811 incurred in September 2018 an actual cost of at least $0.95 for the 201,967 notices

provided to Lone Star for a total charge of $191,868.65. Texas811 has projected that the volume

and cost per OILR will remain at least at these approximate levels, if not more, at all times prior

to the trial of this case and after. Accordingly, the amount in controversy exceeds the $75,000.00

minimum, exclusive of interest and costs, required by 28 U.S.C. § 1332(a)(1). Moreover, as also

more fully alleged below, Texas811 and Lone Star are citizens of different states, as also

required by 28 U.S.C. § 1332(a)(1), in that:

                   (a)     Texas811 is a citizen of the State of Texas because it is incorporated as a

            non-profit corporation under Texas law and its principal place of business is located in

            Texas; and,

                   (b)     Lone Star is a citizen of the State of Maryland because it is incorporated

            under Maryland law and its principal place of business is located in that state.

            6.     This Court also has jurisdiction under 28 U.S.C. §1331 and 15 U.S.C. §1121(a) in

that claims for relief are asserted in this Amended Complaint under §43(a) of the Lanham Act,

15 U.S.C. §1125(a).




                                                     -4-
5353540.1
    Case 3:18-cv-02827-N Document 16 Filed 02/20/19                      Page 5 of 23 PageID 83


            7.     In the further alternative, because this Court has original jurisdiction under 15

U.S.C. §1121(a), 28 U.S.C. §§1331 and 1332(a)(1), this Court has supplemental jurisdiction

under 28 U.S.C. §1367(a) over all related claims for relief asserted in this action over which it

might not otherwise have original jurisdiction.

            8.     Venue is proper in this district under 28 U.S.C. § 1391(b)(1), (b)(2), (c)(2) and

(d). Lone Star resides in this district, as provided by 28 U.S.C. § 1391(c)(2) and (d), because it is

subject to this Court’s personal jurisdiction in that:

                   (a)     At all times after, and at least as early as July 6, 1992, Lone Star has

            maintained a foreign corporation registration with the Secretary of State of Texas

            authorizing it to transact business throughout this State;

                   (b)     On December 29, 2011, Lone Star filed with the Secretary of State of

            Texas a Certificate of Assumed Business Name stating that it would conduct business in

            all counties of this State under its assumed name, Lone Star 811; and,

                   (c)     At all times after the effective date of the Act in 1997, Lone Star has

            operated as a Notification Center registered with the One Call Board and, upon

            information and belief, has provided services to Operators, as defined in § 251.002(ii) of

            the Act, which have underground facilities located in this district, and has sent notices of

            excavation tickets to those Operators, including for excavation notices originally received

            by Texas811 and provided to Lone Star as required by the Act.

            9.     Moreover, venue is also proper in this district because a substantial part of the

events giving rise to this Complaint occurred in this district, as required by 28 U.S.C. §

1391(b)(2), in that:




                                                     -5-
5353540.1
    Case 3:18-cv-02827-N Document 16 Filed 02/20/19                     Page 6 of 23 PageID 84


                    (a)    Texas811 incurred in this district the actual costs it is entitled to recover,

            and for which it seeks a declaratory judgment, under § 251.105(a) of the Act;

                    (b)    Texas811 has sent, from offices located in this district, the notices it is

            required to provide to Lone Star under § 251.153(b) of the Act;

                    (c)    Texas811 has sent, and will be sending, from its offices in this district, the

            invoices to Lone Star as permitted by § 251.105(a) of the Act and payment of those

            invoices will be due to Texas811’s offices;

                    (d)    Upon information and belief, Lone Star has undertaken in this district

            some of the actions which violate the Lanham Act and the Texas common law of unfair

            competition as more fully alleged in this Amended Complaint; and,

                    (e)    The damages suffered by Tecas811 as a result of Lone Star’s violations of

            the Lanham Act and the Texas common law of unfair competition have occurred in this

            district.

                                             THE PARTIES

            10.     Texas811 is a Texas Non-Profit Corporation with its principal place of business in

Dallas, Texas.

            11.     Lone Star is a Maryland for-profit corporation with its principal place of business

in Hanover, Maryland. Lone Star has been served.

                                       STATEMENT OF FACTS

            12.     Texas811 is one of two “Notification Centers” operating in the State of Texas as

defined by the Act. See §§ 251.060(1)(A) and 251.101(a)(3), (b) of the Act. Texas811, as a non-

profit corporation, has members as permitted by Art. 1396-2.08, Texas Business Organizations

Code. Texas811’s by-laws provide for two classes of members, General and Sustaining. Its



                                                    -6-
5353540.1
    Case 3:18-cv-02827-N Document 16 Filed 02/20/19                Page 7 of 23 PageID 85


General Members include Operators of Underground Facilities, as the Act defines each of those

terms. The General Members elect annually Texas811’s Board of Directors.

            13.   Lone Star is also a Notification Center operating in Texas under the Act. The

Operators who choose to participate in Lone Star’s Notification Center do not select Lone Star’s

board or management.

            14.   The Act defines the duties of the various persons and entities subject to its

provisions, including the duties of Notification Centers such as Texas811 and Lone Star.

Pursuant to § 251.001 of the Act, all Operators of Class “A” underground facilities (such as, for

example, fiber optic lines, telephone lines and natural gas pipelines) must participate in one of

the two Notification Centers. See § 251.007 of the Act. (“Class ‘A’ Facility Owner” is defined

at § 251.002(1) of the Act).

            15.   The One Call Board has published on its website a general description of how the

One Call System works. See http://www.onecalltexas.com, accessed 10/22/18, a copy of which

is attached for illustrative purposes as Exhibit “A.” A further description of the process follows

in paragraphs 16-21, below.

            16.   Generally, as provided by the Act, any person or entity that plans to excavate

more than 16 inches deep (an “Excavation” and an “Excavator” as defined by § 251.002(5), (6)

of the Act) is required to contact any one of the two Notification Centers and make a locate

request (also known as a “notice of intent to excavate”) so that underground lines in the vicinity

of the Excavation can be located and marked if appropriate by the “facility owner.” The

Excavator may contact a Notification Center by one of several different ways, including (i)

calling a statewide number, which routes the call to one of the notification centers, (ii) calling

Texas811 directly, or (iii) contacting either center electronically and using web-based



                                                 -7-
5353540.1
    Case 3:18-cv-02827-N Document 16 Filed 02/20/19                      Page 8 of 23 PageID 86


notification programs. The Notification Center contacted by the Excavator then identifies its

own member facility owners who may have underground lines in the area of the Excavation and

then notifies them, usually by electronically sending a locate “ticket.”

            17.    The Notification Center receiving a notice of intent to excavate from an Excavator

also must notify the other Notification Center by electronically forwarding the information that

Excavators are required to provide under the Act. In turn, the Notification Center receiving that

forwarded information must identify which, if any, of its own customer facility owners may have

underground lines in the vicinity of the proposed Excavation and notify those facility owners.

The facility owners who receive a notice – known as a ticket – from their Notification Center

must then determine whether their underground lines are in the vicinity of the Excavation and

mark them by staking or spray painting them accordingly.

            18.    Section 251.153 identifies the duties of a Notification Center. It provides in

pertinent part as follows:

            (b)    Not later than two hours after the time the notification center receives a
            notice of intent to excavate from an excavator, the notification center shall
            provide to every other affected notification center operating in this state, the
            information required by § 251.152 and received from the excavator. . . .

            19.    Section 251.152(1)-(7) sets forth the information that an Excavator is to convey to

a Notification Center:

                   (a)    the name of the person serving the notice;

                   (b)    the location of the proposed area of excavation, including:

                           (i)     the street address, if available, and the location of the excavation at
                   the street address; or

                           (ii)    if there is no street address, an accurate description of the
                   excavation area using any available designations such as the closest street, road,
                   or intersection;



                                                     -8-
5353540.1
    Case 3:18-cv-02827-N Document 16 Filed 02/20/19                   Page 9 of 23 PageID 87


                   (c)    the name, address, and telephone number of the excavator or the
            excavator’s company;

                   (d)    the excavator’s field telephone number, if one is available;

                   (e)     a telephone facsimile number, e-mail address, or another electronic
            number or address approved by the board to which an operator may send the notification
            required by § 251.157(d);

                   (f)    the starting date and time and the anticipated completion date of
            excavation; and,

                   (g)    a statement as to whether explosives will be used.

            20.    The Act merely requires the Notification Center receiving the notice of intent to

excavate to convey to the other Notification Center the information shared by the Excavator

required by § 251.152(1)-(7). It does not require the Notification Center receiving the notice of

intent to excavate to send anything more or different than the information that the Excavator is

required to provide by § 251.152(1)-(7).          See, Order [ECF 34] at 7 (unpublished), Texas

Excavation Safety System, Inc. v. One Call Systems d/b/a Texas One Call System, Inc., No. 3:09-

CV-1537-P (N.D.Tex. Ap. 20, 2010) (Solis, J.) (“… [Section] 251.153 [of the Act] only requires

a notification center to forward the raw information reported by an Excavator complying with §

251.152.”).

            21.    Section 251.105(a) of the Act also allows the Notification Center providing

information to the other notification center to recover its actual costs. That section states:

            FEES AND CHARGES. (a) A notification center that notifies another
            notification center under Section 251.102(2) or (3) or Section 251.153(b) shall
            recover an amount not exceeding the actual cost of providing the notice from the
            notification center receiving the notice.

            22.    In addition to investing in technology, Texas811 has committed to Excavator

safety by getting the word out in Texas, through advertising and free seminars, to “call before

you dig.” Partially as a result of its safety advertising, Texas811 fields, and has for a number of


                                                   -9-
5353540.1
   Case 3:18-cv-02827-N Document 16 Filed 02/20/19                  Page 10 of 23 PageID 88


years, approximately 80% of direct Excavator locate calls and electronic requests. Evidence

indicates that this substantial usage of Texas811 is Excavator preference, even when the

Excavators know the alternative means for initiating requests.

            23.   To safely handle its volume of OILRs from Excavators, Texas811 has committed

to hiring and training the number of Damage Prevention Agents necessary to take each call or

process electronic locate requests within the required time limits and other requirements of the

Act or set by the One Call Board. Texas811 further employs Quality Assurance personnel to

ensure the quality of Texas811’s work product. Texas811 commits significant time and resources

to training and re-training its staff for this purpose.

            24.   Also, in order to gather completely the information required under § 251.152(1)-

(7) of the Act, Texas811 has made significant investments in hardware, software,

communications lines and its facilities.

            25.   Because 80% of OILRs originate through Texas811 and Texas811 forwards the

information it gathers to Lone Star, 80% of Lone Star’s tickets are automatically populated using

Texas811’s work product. The resulting “Lone Star” ticket is merely Texas811’s work product

labelled as Lone Star’s ticket. Because the information comprising the ticket originated in

Texas811’s notification center, the ticket benefits from the above training and technology

investment by Texas811.

            26.   During the twelve (12) month period beginning September 2017, and concluding

August 2018, Texas811 provided Lone Star information as required by the Act for 2,676,244

OILRs, representing an average rate of 223,020 notices per month.

            27.   The actual cost to provide the notices to Lone Star includes an allocable share of

Texas811’s actual, current costs, whether fixed or variable, attributable to the OILRs which



                                                  -10-
5353540.1
   Case 3:18-cv-02827-N Document 16 Filed 02/20/19                      Page 11 of 23 PageID 89


Texas811 receives, processes and sends notice to Lone Star under §§ 251.153(b) or 251.102(2),

(3) of the Act.

            28.   Texas811 has calculated its actual cost of providing that information to Lone Star

during the period of September 2017, through August 2018, was at least $0.95 per notice, or at

least $211,869.00 per month. The actual costs included in the calculations of these amounts per

notice include an allocable share of Texas811’s actual costs for labor, internet, telephone, and

software licensing and usage attributable to Texas811’s receipt and processing of notices of

intent to excavate which it provides to Lone Star as required by the Act. Texas811’s other actual

costs, including rent, general and administrative costs, mapping software, costs incurred for

servicing one call operations for other states, and non-current costs, were not included in the

calculation.      The actual costs included in these calculations represent less than 15% of

Texas811’s total monthly expense burden.            Thus, inclusion of these costs (labor, internet,

telephone, software licensing and usage) does not exceed the actual cost to Texas811 to provide

the notice to Lone Star. Texas811 projects that the volume and cost per notice will remain at

least at these levels, if not more, at all times prior to the trial of this case and after.

            29.   By letter dated July 2, 2018, to Lone Star, Texas811 noted the volume of original

inbound locate requests that it handles, that the approximate 80% volume it currently handles has

remained steady for several years and that as a result it “bears the cost of a vast majority of the

One Call work in Texas.” Therefore, Texas811 advised Lone Star that it intends “to begin cost

recovery as [the Act] requires” and that Lone Star would be entitled to recover its similarly

incurred costs.

            30.   By letter dated July 12, 2018, Lone Star’s counsel responded and disputed

Texas811’s right to recover the actual costs sought by Texas811.



                                                   -11-
5353540.1
   Case 3:18-cv-02827-N Document 16 Filed 02/20/19                 Page 12 of 23 PageID 90


            31.   Thereafter, Texas811 and Lone Star further communicated regarding the issues

raised in the July 2, 2018, letter, and Texas811 temporarily delayed until September 1, 2018,

implementation of its plan to begin charging Lone Star for its actual costs recoverable under

§251.105(a) of the Act.

            32.   During the month of September and October 2018, Texas811 provided Lone Star

the required information for 201,967 and 231,029 notices of intent to excavate, respectively.

Thereafter, Texas811 sent an invoice dated October 22, 2018 and November 8, 2018 to Lone

Star seeking payment of $0.95 per notice, for a total of $191,868.65 and $219,477.55,

respectively. True and correct copies of those invoices are attached as Exhibits “B” and “C.”

Texas811 subsequently issued invoices for November and December 2018. Texas811 provided

to Lonestar 217,475 notices of intent to excavate for November, and 182,253 for in December.

Texas811 issued invoices priced at $0.95 per notice of intent to excavate for November and

December of $206,601.25 and $173,140.35 respectively. True and correct copies of those

invoices are attached as Exhibits “D” and “E.” Texas811 anticipates sending similar invoices

each month thereafter. The $0.95 per notice actually charged by Texas811does not exceed

Texas811’s actual cost, as detailed above, of providing the notices to Lone Star. Texas811

charges its members the same amount for tickets sent to them as a result of any notice of intent to

excavate for which they are notified.

            33.   Prior to Texas811 sending the invoice attached as Exhibit “B,” Lone Star advised

Texas811 that it would not pay Texas811’s invoices for the actual costs claimed under §

251.105(a). Unless Texas811’s actual costs are paid as required by §251.105(a) of the Act,

Texas811 will continue to subsidize Lone Star’s operations by saving Lone Star the costs

necessarily incurred to receive and process OILRs from Excavators in this State.



                                                -12-
5353540.1
   Case 3:18-cv-02827-N Document 16 Filed 02/20/19                 Page 13 of 23 PageID 91


            34.   Texas’ One Call system is free for the Excavators who submit locate requests.

The Operators of underground facilities are the largest source of funding for the system.

Notification Centers such a Texas811 and Lone Star charge their members for each notification

sent to the member. That is the principal source of revenues for both the Notification Centers and

for the One Call Board. Free market competition for customers in the one call marketplace, then,

takes the form of competition for the membership of the Operators.

            35.   Texas811 has historically chosen to compete by providing tickets of superior

quality and exceptional customer service. Texas811’s investment in technology, training, and

quality assurance is a direct product of that competitive strategy. As a result of those investments

and Texas811’s competitive strategy, Texas811’s work product – the “ticket” and the

information therein – is of particularly high quality.

            36.   As discussed above, Texas law requires Notification Centers like Texas811 and

Lone Star to share certain information with each other. In compliance with relevant statutes,

Texas811 shares the statutory information it is required to gather and share. Texas811 currently

provides certain additional information as well. Pursuant to statute, that information must be

transferred via high speed data transmission. Per the agreement of Texas811 and Lone Star, that

transfer is currently accomplished by use of FTP data sharing across interstate

telecommunication lines. On information and belief, the information Texas811 transmits to

Lone Star is delivered to Lone Star’s parent company’s facilities in Maryland. This process

permits the transmission of raw data from Texas811 to Lone Star. Upon information and belief,

based on representations from Lone Star representatives, Lone Star utilizes automated processes

to convert the raw data into a form of ticket, which Lone Star then sends directly to Lone Star’s

affected members.



                                                -13-
5353540.1
   Case 3:18-cv-02827-N Document 16 Filed 02/20/19                  Page 14 of 23 PageID 92


            37.   For 80% of all OILRs, the information Texas811 gathers is provided to Lone Star

through the above process. The ticket that results from Lone Star’s automated processing of

Texas811’s information, which ticket benefits from Texas811’s technology, training, and quality

assurance investments, appears to originate from Lone Star’s notification center. As a result,

80% of the tickets Lone Star’s customers receive are Texas811’s work product that Lone Star

automatically reformats as its own. It is this circumstance that creates the environment for unfair

competition, misappropriation and violations of the Lanham Act as more fully set forth below.

            38.   Lone Star has engaged in misleading and false advertising and marketing tactics

by representing or indicating that the tickets created from Texas811’s work product are the

product of Lone Star’s processes.         As noted above, Texas811 competes in the one-call

marketplace by providing a higher quality ticket using more and more detailed information.

Seizing on the opportunity provided by the statutory sharing provision, Lone Star has caused

confusion among certain Texas811 customers by encouraging a comparison of “Lone Star’s”

ticket to Texas811’s ticket, and alternatively, on information and belief, by making false

statements regarding the origin of Lone Star’s ticket. Because 80% of Lone Star’s tickets are

actually Texas811’s tickets reformatted to Lone Star’s form, however, Texas811’s existing and

potential customers are really comparing a Texas811 ticket to a Texas811 ticket. Lone Star then

tells the customer Lone Star provides the same quality for a lower price. Relying on these

representations, numerous Texas811 customers have terminated their membership with

Texas811 and joined Lone Star’s membership.

                                      CLAIMS FOR RELIEF

                                              Count I
                                 Request for Declaratory Judgment

            39.   Texas811 incorporates by reference all of the foregoing paragraphs.


                                                 -14-
5353540.1
   Case 3:18-cv-02827-N Document 16 Filed 02/20/19                    Page 15 of 23 PageID 93


            40.   The present controversy exists because Lone Star asserts that Texas811 may not

recover its actual costs of providing notices to Lone Star as permitted by § 251.105(a) of the Act.

Lone Star has denied that Texas811 may recover the allocable share of its actual, current costs,

whether fixed or variable, attributable to the OILRs that it receives, processes and sends notice

of, to Lone Star. (Def. One Call Concepts, Inc.’s Orig. Ans., filed 11/16/18, ECF # 6, at ¶¶’s 32,

34). Lone Star further contends that Texas811 may recover only the costs “associated with

transmittal or delivery of a notice from one notification center to another.” (Id., at ¶24). Lone

Star’s position forces Texas811 to subsidize Lone Star’s operations by saving Lone Star a

significant portion of the costs necessarily incurred to receive and process OILRs from

Excavators in this State. This subsidy constitutes a “free-ride” by Lone Star on the time,

expenses and investment of Texas811 as more detailed above.

            41.   Texas811 seeks a declaration of its rights under the Act to recover its “actual costs

of providing the notice[s]” to Lone Star. Specifically, Texas811 seeks this Court’s declaration

that § 251.105(a) of the Act permits Texas811 to recover from Lone Star the allocable share of

its actual, current costs, whether fixed or variable, attributable to the OILRs which it receives,

processes and sends notice of, to Lone Star under §§ 251.153(b) or 251.102(2), (3) of the Act.

Texas811 also seeks a declaration that its invoices which it has provided or will provide to Lone

Star prior to trial are for amounts which do not exceed Texas811’s actual cost of providing the

notices under the Act.

            42.   In the event the Court does not ultimately make the declaration Texas811 requests

regarding the actual costs it may recover under §251.105(a) is unambiguously warranted as a

matter of law, then, in the alternative, Texas811 seeks a declaration that its construction is a

reasonable construction of the statute. In that event, and in resolving any ambiguity arising from



                                                  -15-
5353540.1
   Case 3:18-cv-02827-N Document 16 Filed 02/20/19                  Page 16 of 23 PageID 94


multiple, reasonable constructions, Texas811 contends that it is still entitled to the requested

declaration. In the further alternative, and if the Court does not enter Texas811’s requested

declaration, Texas811 requests that the Court reject Lone Star’s limited construction that

Texas811 is only entitled to recover costs associated with transmittal or delivery of a notice from

one notification center to another and declare the scope and magnitude of the costs that Texas811

may recover.

            43.   In construing §251.105(a), whether the Court determines an ambiguity exists or

not, the Court may consider the technical meaning of “actual cost of providing the notice” in

accordance with cost accounting principles.         TEX.GOV’T CODE §§311.011(b), 312.002(b).

Further, the Court may ascertain legislative intent by considering not only “the old law, the evil,

and the remedy,” §311.005, but also the seven factors listed in TEX.GOV’T CODE §311.023.

Those factors include the circumstances under which the One Call Act was enacted, its

legislative history and the consequences of a particular construction, including the “free-ride”

afforded to Lone Star if its proposed construction is adopted. Each of these factors enumerated

in the identified sections of the Texas Government Code, including the technical meaning of the

statute under cost accounting principles, as well as §§311.023 & 312.005, support the declaration

sought by Texas811.

            44.   Pursuant to 28 U.S.C. § 2202, Texas811 further seeks judgment for any unpaid

invoices, prejudgment interest at the maximum rate allowed by law on such invoiced amounts as

well its reasonable and necessary attorneys’ fees in seeking and obtaining the declaratory

judgment and other relief, and its costs.

                                               Count II
                      Violation of §43(a) of the Lanham Act, 15 U.S.C. §125(a)

            45.   Texas811 incorporates by reference all of the foregoing paragraphs.


                                                 -16-
5353540.1
   Case 3:18-cv-02827-N Document 16 Filed 02/20/19                       Page 17 of 23 PageID 95


            46.     Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a), entitled “False designation

of origin, false descriptions, and dilution forbidden,” provides in pertinent part:

       a.         Civil action

                    (1)      Any person who, on or in connection with any goods or services, or any
                    container for goods, uses in commerce any word, term, name, symbol, or device,
                    or any combination thereof, or any false designation of origin, false or misleading
                    description of fact, or false or misleading representation of fact, which—

                        (A)          is likely to cause confusion, or to cause mistake, or to deceive as to
                        the affiliation, connection, or association of such person with another person,
                        or as to the origin, sponsorship, or approval of his or her goods, services, or
                        commercial activities by another person, or

                        (B)         in commercial advertising or promotion, misrepresents the nature,
                        characteristics, qualities, or geographic origin of his or her or another person’s
                        goods, services, or commercial activities,

       shall be liable in a civil action by any person who believes that he or she is or is likely to be

       damaged by such act.

            47.     Lone Star used and/or continues to use, in commerce, false or misleading

descriptions of fact, and/or false or misleading representations of fact, which were actually false,

misrepresented, and were likely to cause and/or did cause confusion and mistake or to deceive,

regarding the origin, connection, and sponsorship of the tickets created by Texas811 and/or its

goods, services and/or work product, and regarding the characteristics and qualities of Lone

Star’s goods, services, and/or work product.

            48.     Lone Star’s representations, statements, and comments include, for example,

those made to representatives of at least one customer of Texas811, that comparing two

notification tickets reflects the quality of Texas811’s work product as similar to Lone Star’s

work product when, in fact, the tickets that customer was told to compare or provided to compare

both originated from Texas811’s work product.                  On information and belief, based on



                                                     -17-
5353540.1
   Case 3:18-cv-02827-N Document 16 Filed 02/20/19                   Page 18 of 23 PageID 96


representations from other Texas811 customers and former Texas811 customers, Lone Star made

similar representations, statements, and comments to other customers and former customers of

Texas811.

            49.   As described above, the foregoing statements and representations are materially

false, misrepresented, and are and continue to be likely to cause confusion and mistake as to the

nature characteristics and qualities of Texas811’s and Lone Star’s work product, goods, and

services. Lone Star made its statements in commercial advertising or promotion for Lone Star’s

goods, services and/or commercial activity. Lone Star had an economic motivation for making

its statements, as Lone Star was incentivized to sell its goods and services to Texas811’s

customers.

            50.   Lone Star’s statements and representations influenced the purchasing decisions of

former Texas811 customers. Texas811 has lost customers who have left Texas811 and taken

their business to Lone Star based on Lone Star’s statements and misrepresentations. Accordingly,

the statements and misrepresentations were material.

            51.   Texas811’s and Lone Star’s products travel and travelled in interstate commerce.

            52.   Lone Star’s made its representations, statements and commentary as more fully

set forth herein with knowledge or reckless disregard of their falsity and the resulting risk and

damage to Texas811. Lone Star did so in a willful, deliberate, and/or fraudulent manner.

            53.   Lone Star’s acts constitute the use of false descriptions and false representations

in interstate commerce in violation of § 43(a) of the Lanham Act. Based on such violations,

Texas811 may recover its actual damages as well as Lone Star’s profits, and the costs of this

action. With regard to actual damages, Texas811 requests the Court enter judgment, according to

the circumstances of this case, for a sum not exceeding three times the amount of Texas811’s



                                                  -18-
5353540.1
   Case 3:18-cv-02827-N Document 16 Filed 02/20/19                  Page 19 of 23 PageID 97


actual damages. Moreover, because this case is exceptional, Texas811 may recover its

reasonable attorneys’ fees.

                                            Count III
                      Violations of Texas Common Law of Unfair Competition

            54.   Texas811 incorporates by reference all of the foregoing paragraphs.

            55.   Texas common law prohibits unfair business practices by providing causes of

action for “unfair competition.” A tort cause of action, unfair competition involves an illegal act

by the defendant that interfered with plaintiff’s ability to conduct its business. Taylor Pub. Co. v.

Jostens, Inc., 216 F.3d 465, 486 (5th Cir. 2000) (citing Schoelkopf v. Pledger, 778 S.W.2d 897,

904-05 (Tex. App.—Dallas 1989, writ denied). The “illegal act” can be a violation of criminal

law, but can also be an independent substantive tort. Id.

            56.   Lone Star engaged in unfair competition by virtue of its advertising/marketing

activity described above. By intentionally misrepresenting the nature, characteristics, or source

of the goods and services it provides, and those of the good and services Texas811 provides,

Lone Star committed the independent tort of fraud and/or misrepresentation upon Texas811’s

customers who, in reliance on the misrepresentations, terminated their relationship with

Texas811 and joined Lone Star. Alternatively, Lone Star committed the independent tort of

negligent misrepresentation when, in the course of its business, it supplied false information

regarding the nature, characteristics, or source of the goods and services it provides, and those of

the good and services Texas811 provides to Texas811 customers for their use in business

transactions. In justifiable reliance on those misrepresentations, Texas811 customers terminated

their relationship with Texas811 and joined Lone Star. Lone Star failed to exercise reasonable

care in obtaining or communicating the information it conveyed. Lone Star’s fraud, malice




                                                 -19-
5353540.1
   Case 3:18-cv-02827-N Document 16 Filed 02/20/19                  Page 20 of 23 PageID 98


and/or gross negligence in the above described acts entitles Texas811 to the recovery of

exemplary damages.

            57.   The foregoing illegal acts interfered with Texas811’s ability to conduct its

business by taking Texas811’s customers. Texas811 suffered damages as a result.

                                            Count IV
                              Unfair Competition by Misappropriation

            58.   Texas811 incorporates by reference all of the foregoing paragraphs.

            59.   Texas law provides a common law cause of action for misappropriation. The

elements of a common law misappropriation claim are: “(i) the creation of plaintiff's product

through extensive time, labor, skill and money, (ii) the defendant's use of that product in

competition with the plaintiff, thereby gaining a special advantage in that competition (i.e., a

‘free ride’) because defendant is burdened with little or none of the expense incurred by the

plaintiff, and (iii) commercial damage to the plaintiff.” Dresser-Rand Co. v. Virtual Automation

Inc., 361 F.3d 831, 839 (5th Cir. 2004) (quoting U.S. Sporting Prods., Inc. v. Johnny Stewart

Game Calls, Inc., 865 S.W.2d 214, 218 (Tex. App.—Waco 1993, writ denied)).

            60.   Texas811 expended extensive time, labor, skill, and money to create each

Texas811 ticket. To create a ticket, Texas811 incurs significant labor, hardware, and software-

related costs. Texas811 also provides specialized training to its employees that generate tickets

and invests in certain quality assurance measures. Texas811 uses all of these resources to create a

ticket of better quality and utility than a ticket created with information supplied by Lone Star.

            61.   Lone Star takes the information that Texas811 generated through its specialized

process, and then creates a ticket that appears to be a Lone Star ticket. However, all of the

unique information that goes into the higher-quality ticket was actually generated by Texas811,

not Lone Star. Therefore, Lone Star enjoys a competitive advantage over Texas811, because


                                                 -20-
5353540.1
   Case 3:18-cv-02827-N Document 16 Filed 02/20/19                     Page 21 of 23 PageID 99


Lone Star can “free-ride” on Texas811’s efforts and create a ticket that is substantially identical

to the superior Texas811 ticket without expending the same time, labor, skill, and money as

Texas811. This scheme allows Lone Star to charge lower membership prices than Texas811

while marketing its ability to produce the same quality tickets that Texas811 produces.

            62.    Moreover, because Lone star refuses to pay the actual costs incurred by Texas811,

Texas811 suffers commercial damage in at least those amounts.

            63.    Numerous Texas811 members have terminated their membership with Texas811

and joined Lone Star’s membership as a result of Lone Star’s conduct. Therefore, Lone Star’s

conduct caused additional commercial damage to Texas811.

            64.    Lone Star’s fraud, malice and/or gross negligence in the above described acts

entitles Texas811 to the recovery of exemplary damages.

                                                 PRAYER

            WHEREFORE, Plaintiff, Texas811, prays that Defendant, Lone Star, be cited to appear,

and that upon final trial, this Court enter a judgment in favor of Texas811 and specifically:

                   (a)     declare that Texas811 may recover its actual costs in providing notice to

            Lone Star as permitted by § 251.105(a) of the Act and that such actual costs may include

            the allocable share of its actual, current costs, whether fixed or variable, attributable to

            the original, incoming locate requests which it receives, processes and sends notices of, to

            Lone Star under §§ 251.153(b) or 251.102(2), (3) of the Act;

                   (b)     declare that Texas811’s invoices provided to Lone Star prior to trial under

            § 251.105(a) of the Act are for amounts which do not exceed Texas811’s actual costs in

            providing notices to Lone Star under the Act;




                                                    -21-
5353540.1
  Case 3:18-cv-02827-N Document 16 Filed 02/20/19                   Page 22 of 23 PageID 100


                   (c)     award Texas811 damages against Lone Star for any unpaid invoices at the

            time of judgment from Texas811 to Lone Star for Texas811’s actual costs recoverable

            under § 251.105(a), plus prejudgment interest at the maximum rate allowed by law on

            such unpaid invoices;

                   (d)     award Texas811 damages under the Lanham Act, to include an award to

            Texas811 of Lone Star’s profits, damages in an amount not exceeding three times the

            amount of actual damages suffered by Texas811, the costs of this action, and Texas811’s

            attorneys’ fees for this exceptional case;

                   (e)     award Texas811 damages under the principles of Texas’ unfair

            competition laws, to include actual damages and exemplary damages;

                   (f)     award Texas811 damages under the principles of Texas’ misappropriation

            law, to include actual damages and exemplary damages;

                   (g)     award Texas811 its costs of suit and reasonable and necessary attorneys’

            fees to Texas811 as are equitable and just; and,

                   (h)     award Texas811 general relief.




                                                     -22-
5353540.1
  Case 3:18-cv-02827-N Document 16 Filed 02/20/19                 Page 23 of 23 PageID 101


                                             Respectfully submitted,


                                             By: /s/ William B. Chaney
                                                    WILLIAM B. CHANEY
                                                    State Bar No. 04108500
                                                    wchaney@grayreed.com
                                                    RUSSELL E. JUMPER
                                                    State Bar No. 24050168
                                                    rjumper@grayreed.com
                                                    TREVOR C. LAWHORN
                                                    State Bar No. 24091706
                                                    tlawhorn@grayreed.com

                                             GRAY REED & McGRAW LLP
                                             1601 Elm Street, Suite 4600
                                             Dallas, Texas 75201
                                             Telephone: (214) 954-4135
                                             Facsimile: (214) 953-1332

                                             ATTORNEYS FOR PLAINTIFF
                                             TEXAS EXCAVATION SAFETY
                                             SYSTEM, INC. d/b/a TEXAS811



                                CERTIFICATE OF SERVICE

        I certify that on this 20th day of February, 2019, I electronically filed the foregoing
document using the Court’s CM/ECF Filing System. The Clerk of the Court will send
notification of the filing to counsel of record, which constitutes service under Local Rule 5.1(d).



                                             /s/ William B. Chaney
                                             WILLIAM B. CHANEY




                                               -23-
5353540.1
